                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                      EASTERN (DUBUQUE) DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
                Plaintiff,                     )    No. 19-CR-1050-CJW
                                               )
         vs.                                   )
                                               )
 GINA CHRISTA URBAIN,                          )
                                               )
                Defendant.                     )


                    GOVERNMENT’S SENTENCING BRIEF

      The only remaining issue to resolve for sentencing is the defendant’s ability

to pay a fine and the imposition of the $5,000 special assessment.

I. FACTS

      On August 18, 2020, defendant pled guilty to Possession of Child

Pornography and Sexual Exploitation of Children. (PSR ¶ 1). Defendant agreed to

a sentence of 360 months’ imprisonment and is currently age 37. (PSR page 1; ¶ 3)

      Since 2005, defendant has been on disability. (PSR ¶ 111). Her last verified

employment ended in 2008 when she was employed as an envelope stuffer working

at a business where her sister was the office manager. (PSR ¶ 112). She reports

she also worked as a cook at a gas station and at a fast-food restaurant, and as a

lifeguard. (PSR ¶ 113). The Social Security Administration reports no earnings for

her since 2013. (PSR ¶ 14). Defendant is owed restitution in the amount of $3,000

due to items being stolen from her residence following her incarceration. (PSR

¶ 116 n. 6).



     Case 2:19-cr-01050-CJW-MAR Document 39-1 Filed 02/05/21 Page 1 of 4
II. ANALYSIS

      USSG §5E1.2(a) states, “[t]he court shall impose a fine in all cases, except

where the defendant establishes that he is unable to pay and is not likely to become

able to pay any fine.”

      “Since the word “shall” is present in both the Guidelines and the Code, the

district court must take into account these factors or at least the factors relevant to

the particular case before it.” United States v. Berndt, 86 F.3d 803, 808 (8th Cir.

1996) (citations omitted). It is defendant’s burden to show that he cannot pay a

fine. Id. The defendant in Berndt has a net worth of -$95,255. Id. at 807.

      In subsection (d) the USSG §5E1.2 continues:

      In determining the amount of the fine, the court shall consider:

      (1) the need for the combined sentence to reflect the seriousness of the
      offense (including the harm or loss to the victim and the gain to the
      defendant), to promote respect for the law, to provide just punishment
      and to afford adequate deterrence;

      (2) any evidence presented as to the defendant’s ability to pay the fine
      (including the ability to pay over a period of time) in light of his
      earning capacity and financial resources;

      (3) the burden that the fine places on the defendant and his
      dependents relative to alternative punishments;

      (4) any restitution or reparation that the defendant has made or is
      obligated to make;

      (5) any collateral consequences of conviction, including civil obligations
      arising from the defendant’s conduct;

      (6) whether the defendant previously has been fined for a similar
      offense;




                                   2
    Case 2:19-cr-01050-CJW-MAR Document 39-1 Filed 02/05/21 Page 2 of 4
       (7) the expected costs to the government of any term of probation, or
       term of imprisonment and term of supervised release imposed; and

       (8) any other pertinent equitable considerations.

       The amount of the fine should always be sufficient to ensure that the
       fine, taken together with other sanctions imposed, is punitive.

Id.

       The government notes that even if the Court decides defendant cannot pay

the full amount it can impose a fine below the guideline range. United States v.

Little Bear, 413 Fed. Appx. 942, *2 (8th Cir. 2011) (unpublished) (defendant fined

$750 which was below the guideline range of $6,000 to $60,000).

       The court is required to assess a special assessment pursuant to 18 U.S.C

§ 3014 for both counts defendant pled to unless it finds defendant to be indigent.

Id. (PSR ¶ 141).

       Under United States v. Kelley, 861 F.3d 790 (8th Cir. 2017), an analysis of a

defendant’s “current financial situation and his ability to pay in the future is

appropriate in determining his non-indigent status.” Id. at 801. If the Court finds

that defendant is indigent, then the $5,000 special assessment under 18 U.S.C.

§ 3014 will not apply.

       Here, while the defendant has no outstanding financial obligations, the

Presentence Report notes that defendant does not appear to have the ability to pay

a financial penalty. The government has no evidence to the contrary. While

defendant is owed restitution herself, the likelihood that will be collected in part or




                                     3
      Case 2:19-cr-01050-CJW-MAR Document 39-1 Filed 02/05/21 Page 3 of 4
full is unknown. It does not appear defendant has the ability to pay a fine or special

assessment pursuant to § 3014.

III. CONCLUSION

        Because the Court will likely find that defendant is indigent, it is not

required to impose a fine or the special assessment pursuant to 18 U.S.C. § 3014.


                                                Respectfully submitted,

       CERTIFICATE OF SERVICE                   PETER E. DEEGAN, JR.
                                                United States Attorney
 I hereby certify that on February 5, 2021,
 I electronically filed the foregoing with
 the Clerk of Court using the ECF system,       By: /s/ Emily K. Nydle
 which will send notification of such filing
 to the parties or attorneys of record.
                                                EMILY K. NYDLE
 UNITED STATES ATTORNEY                         Assistant United States Attorney
 BY: /s/ RAL
                                                111 7th Avenue SE, Box 1
                                                Cedar Rapids, IA 52401
                                                (319) 363-6333
                                                (319) 363-1990 - fax
                                                Emily.Nydle@usdoj.gov




                                    4
     Case 2:19-cr-01050-CJW-MAR Document 39-1 Filed 02/05/21 Page 4 of 4
